Citation Nr: 0520494	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  97-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as due to the service-connected right 
hip disorder.

2.  Entitlement to service connection for a low back 
disorder, with sciatica, to include as due to the service-
connected right hip disorder.

3.  Entitlement to service connection for a right arm 
disorder, to include the right wrist, claimed as nerve 
impairment, and to include as due to the service-connected 
right hip disorder.

4.  Entitlement to service connection for bilateral varicose 
veins, to include as due to the service-connected right hip 
disorder.

5.  Entitlement to service connection for surgical scars of 
the right leg, to include as due to the service-connected 
right hip disorder.

6.  Entitlement to service connection for a right leg 
disorder, to include as due to the service-connected right 
hip disorder.


7.  Entitlement to service connection for a right knee 
disorder, to include as due to the service-connected right 
hip disorder.

8.  Entitlement to service connection for vascular disease, 
with right popliteal nerve impairment and thrombosis, to 
include as due to the service-connected right hip disorder.

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left wrist disorder.  

10.  Entitlement to an increased disability evaluation for a 
service-connected right hip disorder, currently evaluated as 
30 percent disabling.

11.  Entitlement for a total disability rating for 
compensation based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to July 
1990.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
New York, New York.  The veteran's appeal has been pending at 
the RO for over a decade.  

In October 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran raised the issue of entitlement to an increased 
disability evaluation for his service-connected psychiatric 
disorder, major depression.  The RO has not adjudicated this 
issue and it is not properly before the Board at this time.  
The issue is referred to the RO for action deemed 
appropriate.

The issue involving entitlement to total disability rating 
for compensation based on individual unemployability (TDIU) 
must be deferred until the RO takes action on the issue of 
entitlement to an increased rating for a service-connected 
psychiatric disorder referred in the above paragraph.  The 
issue of TDIU is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not show a left hip disorder 
related to military service or to a service-connected 
disorder.

2.  The medical evidence does not show a low back disorder, 
with sciatica, related to military service or to a 
service-connected disorder.

3.  The medical evidence does not show a right arm disorder, 
to include a right wrist disorder, claimed as nerve 
impairment, related to military service or to a 
service-connected disorder. 


4.  The medical evidence does not show a scars on the right 
leg that are related to military service or to a 
service-connected disorder.

5.  The medical evidence does not show a right leg disorder 
related to military service or to a service-connected 
disorder.

6.  The medical evidence does not show a right knee disorder 
related to military service or to a service-connected 
disorder.

7.  The medical evidence does not show vascular disease, with 
right popliteal nerve impairment and thrombosis, related to 
military service or to a service-connected disorder.

8.  The medical evidence does not show bilateral varicose 
veins related to military service or to a service-connected 
disorder.

9.  The RO denied service connection for a left wrist 
disorder in January 1991.  The veteran was notified of this 
decision in that same month but did not file an appeal. 

10.  The evidence received since the January 1991 unappealed 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim for 
entitlement to service connection for a left wrist disorder.  

11.  The medical evidence does not show a left wrist disorder 
related to military service or to a service-connected 
disorder.

12.  The medical evidence of record reveals that the 
veteran's right hip disorder is manifested by flexion to 60 
degrees; extension to 0 degrees; adduction to 18 degrees; 
abduction to 25 degrees; external rotation to 45 degrees; 
internal rotation to 35 degrees; tenderness; edema; unstable 
gait; x-ray evidence of surgical changes and spurring; and, 
complaints of pain and discomfort.




CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
active military duty, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  A low back disorder, with sciatica, was not incurred in 
or aggravated by active military duty, nor is it proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  A right arm disorder, to include a right wrist disorder, 
claimed as nerve impairment, was not incurred in or 
aggravated by active military duty, nor is it proximately due 
to a service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

4.  Bilateral varicose veins were not incurred in or 
aggravated by active military duty, may not be presumed to 
have been so incurred, nor are they proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

5.  Surgical scars of the right leg were not incurred in or 
aggravated by active military duty, nor is it proximately due 
to a service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

6.  A right leg disorder was not incurred in or aggravated by 
active military duty, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

7.  A right knee disorder was not incurred in or aggravated 
by active military duty, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

8.  Vascular disease, with right popliteal nerve impairment 
and thrombosis, was not incurred in or aggravated by active 
military duty, may not be presumed to have been so incurred, 
nor are they proximately due to a service-connected disorder.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

9.  New and material evidence having been received, the claim 
of entitlement to a left wrist disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

10.  A left wrist disorder was not incurred in or aggravated 
by active military duty, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004). 

11.  The criteria for an increased rating for a right hip 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, this letter was sent to the 
veteran subsequent to the original rating actions on appeal.  
However, the original ratings were issued prior to the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Nevertheless, VA notified the veteran by letters dated in 
January and May 2004 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims and the veteran has been 
afforded several VA examinations.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of cardiovascular-renal disease, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Finally, service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease, injury, or disability.  38 C.F.R. 
§ 3.310(a).  Further, where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1994) (en banc).  

A.  Left Hip

The veteran claims entitlement to service connection for a 
left hip disorder.  His primary contention is that his 
service-connected right hip disability has caused him to 
develop a left hip disorder.  

Review of the service medical records is negative for any 
findings or complaints of a left hip disorder during service.  
The only abnormality of the lower extremities noted on 
service separation examination was the history of right hip 
surgery.  There were no findings of any abnormalities of the 
left hip.  

Multiple VA examinations of the veteran have been conducted 
since the veteran separated from service.  Review of all of 
the examination reports and the veteran's VA medical 
treatment records do not reveal any complaints of left hip 
pain or a diagnosis of any left hip disorder.  A May 2000 
letter from the veteran's treating physician specifically 
states that the veteran was not being treated for a left hip 
disorder.  In March 2004, a VA examination of the veteran's 
right hip and left hip was conducted; the veteran did not 
report any complaints of pain of the left hip and no 
abnormalities of the left hip were diagnosed. 

The preponderance of the evidence is against the veteran's 
claim for service connection for a left hip disorder.  With 
no evidence of a current disability, service connection for a 
left hip disorder, to include as due to a service-connected 
disorder is not warranted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, as the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Low Back Disorder

The veteran claims entitlement to service connection for a 
low back disorder.  His primary contention is that his 
service-connected right hip disability has caused him to 
develop a low back disorder manifested by low back pain and 
sciatica.  

Review of the service medical records does not reveal 
complaints or findings of a back disorder, to include 
sciatica, during service, and his spine was normal on the 
veteran's service separation examination.  

Subsequent to service discharge, an electromyography (EMG) 
and motor nerve conduction testing of the veteran was 
conducted by VA in July 1997.  The results of the tests were 
normal, with no evidence of lumbosacral radiculopathy.  In 
May 2002, a VA examination noted paravertebral muscle spasm.  
However, the lumbosacral spine was found to be normal on 
examination.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder, with 
sciatica.  Moreover, there is no diagnosis of a low back 
disorder, merely complaints of low back pain.  "[P]ain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  With 
no evidence of a current disability, service connection for a 
low back disorder, with sciatica, to include as due to a 
service-connected disorder, is not warranted.  See Brammer, 3 
Vet. App. at 225.  As the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Right Arm, Right Wrist, and Nerve Impairment

The veteran claims entitlement to service connection for a 
right arm disorder, to include a disorder of the right wrist 
and right arm nerve impairment.  His primary contention is 
that his service-connected right hip disability requires him 
to use a cane in his right hand to ambulate and this has 
caused him to develop these secondary disabilities.

The veteran's service medical records are negative for any 
abnormality of the right arm or right wrist.  Subsequent to 
service discharge, VA treatment records dated in 1997 
revealed complaints of parathesia of the 4th and 5th digits of 
the right hand.  The impression was right hand paresthesia, 
probably resolving.  The diagnostic impression was occlusion 
of the femoral popliteal bypass on the right side.  
Subsequent to 1997, there is no medical evidence of record of 
complaints or diagnosis of any right arm or wrist disorders, 
to include nerve impairment.  During the most recent VA 
orthopedic examination in March 2004, the examining physician 
noted that the veteran used a cane to ambulate.  However, 
there was no indication that the veteran had any complaints 
of right upper extremity pain and no diagnosis was made.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right arm disorder with 
nerve impairment, to include a right wrist disorder.  The 
competent medical evidence of record does not reveal that he 
has any current disability of the right upper extremity.  
With no evidence of a current disability the claim must be 
denied.  Brammer, 3 Vet. App. at 225.  Accordingly, as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

D.  Vascular Disease of the Lower Extremities and Bilateral 
Varicose Veins

In March 1990, the veteran's service separation examination 
of the veteran found the vascular system was normal.  The 
only abnormalities of the veteran's lower extremities noted 
pertained to the veteran's right hip surgery during service.  

Subsequent to service discharge, VA medical treatment records 
dated in June 1997 reveal a diagnosis of bilateral varicose 
veins.  A VA surgical record dated in July 1997 shows that 
these were treated with bilateral leg vein stripping.  In 
October 1997, testing revealed that the veteran had right 
superficial femoral artery occlusion which required surgical 
treatment with a femoral artery by-pass of the right leg.  

In February 2002, a VA sonogram of the veteran's lower 
vascular system was conducted.  The impression was that the 
by-pass in 1997 was for "vascular injury during repair of 
fractured hip."  However, the technician did not have access 
to the service medical records which showed no evidence of 
vascular injury during the right hip surgery during service.  

In May 2002, a VA examination of the veteran was conducted.  
The examiner noted the veteran's history of right hip surgery 
during service and the post service diagnoses of varicose 
veins and lower extremity peripheral vascular disease with 
surgical repair.  Full testing was conducted and the 
examining physician's opinion was that the veteran's varicose 
veins and deep vein thrombosis has been surgically repaired 
and that there was no right or left leg condition at present.  

The preponderance of the evidence is against the veteran's 
claim for service connection for vascular disease of the 
lower extremities, with right popliteal nerve impairment and 
thrombosis, and bilateral varicose veins.  The veteran 
separated from service in 1990 and was first diagnosed with 
varicose veins and vascular disease of the lower extremities 
in 1997.  There is no medical evidence of record showing that 
the veteran had a vascular disorder of the lower extremities, 
with right popliteal nerve impairment and thrombosis, or 
bilateral varicose veins during service or during the first 
post-service year.  The medical evidence shows that 
peripheral vascular disease and bilateral varicose veins were 
surgically treated without recurrence.  Without evidence of a 
current disability the claim must be denied.  Brammer, 3 Vet. 
App. at 225.  Accordingly, as the preponderance of the 
evidence is against the claims, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



E.  Right Leg and Right Knee

In this case, a review of post service private and VA medical 
records reveals no medical evidence of a right knee disorder 
and a right leg disorder.  In this respect, the Board has 
reviewed all VA medical records from 1990 to 2004, as well as 
medical records from the Social Security Administration and 
Disabled American Veterans.  With no evidence of a current 
disability the claim must be denied.  Brammer, 3 Vet. App. at 
225.  As the preponderance of the evidence is against the 
claims, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F.  Surgical Scars

A May 2002 VA examination identified a 28 centimeter surgical 
scar in the immediate vicinity of his right hip which is the 
result of the right hip surgery during service.  As this is a 
residual of the veteran's service-connected right hip 
surgery, it is addressed below in the veteran's claim for an 
increased rating for his service-connected right hip 
disorder.  

The other scars noted on the veteran's right leg are related 
to his varicose vein stripping and artery by-pass surgeries 
conducted after service discharge.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for these scars.  There is no medical evidence 
that these scars are related to the veteran's military 
service or to a service-connected disorder.  As such, service 
connection for the resulting surgical scars from the right 
leg vascular surgery is denied.  

III.  Reopening of the Claim for Service Connection for a 
Left Wrist Disorder

The RO denied entitlement to service connection for a left 
wrist disorder in a January 1991 rating decision.  As a 
result, the initial issue that must be adjudicated by the 
Board in this matter is whether the veteran has submitted new 
and material evidence to reopen his claim for service 
connection for an eye disorder.  The fact that the RO may 
have determined that new and material evidence was presented, 
and reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2004).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's claim to reopen the issue of 
entitlement to service connection for a left wrist disorder 
was filed prior to that date.  Therefore, the amended 
regulation does not apply.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the RO denied entitlement to service connection 
for a left wrist disorder in January 1991 and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 4005(c) (West 1988); 38 U.S.C.A. § 7105(c) (West 2002).  

The matter under consideration in this case is whether the 
veteran incurred a left wrist disorder during active service.  
In order for the veteran's claim to be reopened, evidence 
must have been presented, or secured, since the January 1991 
RO rating Board decision on the merits which is relevant to, 
and probative of, this matter under consideration.

In this case, the evidence obtained since the January 1991 RO 
rating decision includes VA medical records which reveal that 
surgical excision of a ganglion cyst of the left wrist was 
conducted in 1992.  The Board concludes that this evidence is 
new because it was not before the RO when it denied service 
connection for a left wrist disorder in January 1991.  This 
evidence is also "material" because it contains medical 
evidence of a "current disability" which was previously 
lacking in the record.  The evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

Based on the applicable law, regulations, and court 
decisions, the additional evidence received since the January 
1991 RO rating decision is new and material and provides the 
required evidentiary basis to reopen the veteran's claim.  
The veteran's claim for entitlement to service connection for 
a left wrist disorder is reopened.  As the RO reopened the 
claim of entitlement to service connection for a left wrist 
disorder, and adjudicated the claim on the merits, the 
veteran will not be prejudiced by the Board proceeding to 
address the claim on the merits.

In October 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran testified that he fell and injured his left wrist 
in service during basic training.  He testified that he had 
wrist pain and that he was given painkillers for treatment.  

Review of the veteran's service medical records does not 
reveal that the veteran injured his left wrist during 
service.  In March 1990, the veteran's service separation 
examination was conducted and his upper extremities were 
evaluated as normal.  On the accompanying report of medical 
history the veteran did not indicate that he had any left 
wrist pain or injury.  

Subsequent to service discharge, VA medical records dated in 
1992 reveal that the veteran developed a ganglion cyst of the 
left wrist which required surgical excision in April 1992.  
Subsequently, the veteran's left wrist healed without any 
residual disability.

In May 2002, a VA examination of the veteran was conducted.  
The veteran reported injuring his left wrist during service.  
After a full physical examination and review of the x-ray 
evidence of record, the physician indicated that the 
veteran's left wrist ganglioma was related to trauma in 
service.  However, the diagnosis was normal left wrist.  

In March 2004, the most recent VA examination of the veteran 
was conducted.  The veteran reported a history of trauma to 
the left wrist during service, but the examining physician 
noted that this was unsupported by the medical evidence of 
record.  The physician's opinion was that the post-service 
left wrist ganglion was not related to service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a left wrist disorder.  
Although the veteran states that he injured his left wrist 
during service, there is no objective evidence of record 
which supports this assertion.  One VA physician indicates 
that the veteran's left wrist ganglion was related to the in-
service trauma.  However, this physician did not account for 
the complete absence of evidence of any in-service injury to 
the left wrist.  Moreover, this physician also indicated that 
the veteran left wrist was "normal" without any residual 
disability from the ganglion or the surgery.  The most recent 
VA medical opinion is that the left wrist ganglion excised 
after service was unrelated to service.  There is no medical 
evidence of record showing any left wrist injury during 
service, no evidence of any current left wrist disability.  
As such, service connection for a 


left wrist disorder is denied.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of present disability there can be 
no valid claim."  Brammer, 3 Vet. App. at 225.  

Accordingly, as the preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Disability Evaluation of the Right Hip

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2004).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

The veteran claims entitlement to an increased rating for his 
service-connected right hip disorder.  Service medical 
records reveal that veteran required right hip surgery during 
service.  Subsequent to service, VA medial records reveal 
that the veteran has consistently sought treatment for 
complaints of right hip pain.  Numerous examinations, and 
evaluations of the veteran's right hip pain have been 
conducted over the years.  However, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In March 2004, the most recent VA examination of the veteran 
was conducted.  The veteran reported having right hip pain 
which radiated down his right leg to his foot.  He reported 
that pain increased with long walks and that he used a cane 
to ambulate.  Physical examination was conducted and revealed 
tenderness of the right hip area, with edema and an unstable 
gait.  Range of motion testing of the right hip revealed 
flexion to 60 degrees, extension to 0 degrees, adduction to 
18 degrees, abduction to 25 degrees, external rotation to 45 
degrees, and internal rotation to 35 degrees.  X-ray 
examination of the right hip was conducted and revealed 
surgical screws in the right femoral head along with 
deformity of the right femoral head with spurring.  

The service-connected right hip disorder is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  This evaluation contemplates malunion 
of the femur with marked knee or hip disability.  The next 
higher evaluation of 60 percent contemplates fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace.  An 80 percent disability evaluation, the highest 
assignable under this diagnostic code, contemplates a spiral 
or oblique fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 30 percent for the 
veteran's service-connected right hip disorder.  There is no 
evidence indicating that the veteran has a fracture of the 
surgical neck of the femur, or nonunion of the femur.  As 
such, an increased disability evaluation is not warranted 
under Diagnostic Code 5255.  

Hip disabilities can be rated under other diagnostic codes.  
Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a Diagnostic Code 5254 (2004).  
However, there is no indication of flail hip joint in the 
instant case.  Thus, this criteria is not for application.  
Limitation of flexion of the thigh to 10 degrees and 
favorable or unfavorable ankylosis would result in ratings in 
excess of 30 


percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252 
(2004).  However, the range of motion of the right hip as 
noted at the last VA examination was flexion to 60 degrees, 
without ankylosis.  As such, a rating in excess of 30 percent 
is not warranted under Diagnostic Codes 5254, 5250, and 5252.

In light of the veteran's complaints of pain experienced in 
his right hip, the Board has considered functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  There is some evidence that the pain 
causes fatigability and loss of approximately 5 degrees of 
range of motion.  However, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint which has been 
accomplished in the present case.  38 C.F.R. § 4.59 (2004); 
see also 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).

A May 2002 VA examination identifies the residual surgical 
scar from the inservice hip surgery as being a 28 centimeter 
healed surgical scar of the lateral right proximal thigh to 
the hip.  The examiner indicated that this scar was slightly 
hypopigmented and it appeared "hypersensitive to touch in 
spite of clean benign well healing surgical scars."  The 
examiner opined that that the tenderness had a "large 
subjective overlay."  In March 2004, the examining physician 
identified the veteran's scar from his inservice right hip 
surgery as being approximately 24 centimeters and adherent, 
but not sensitive.  

The preponderance of the evidence is against the assignment 
of a separate disability rating for the surgical scar 
resulting from the veteran's service-connected right hip 
surgery.  The veteran's surgical scar is approximately 28 
centimeters long, well healed, and with subjective complaints 
of tenderness.  As such the criteria for the assignment of an 
additional disability rating for the scar have not been met.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 
(2004); see also 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).  Limitation of function due to this scar has not 
been shown.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Accordingly, the preponderance of the evidence is against the 
claim for an increased evaluation; therefore, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder, to include as due 
to the service-connected right hip disorder, is denied.

Service connection for a low back disorder, with sciatica, to 
include as due to the service-connected right hip disorder, 
is denied.  

Service connection for a right arm disorder, to include the 
right wrist, claimed as nerve impairment, and to include as 
due to the service-connected right hip disorder, is denied.

Service connection for bilateral varicose veins, to include 
as due to the service-connected right hip disorder, is 
denied.

Service connection for surgical scars of the right leg, to 
include as due to the service-connected right hip disorder, 
is denied.

Service connection for a right leg disorder, to include as 
due to the service-connected right hip disorder, is denied.

Service connection for a right knee disorder, to include as 
due to the service-connected right hip disorder, is denied.

Service connection for vascular disease, with right popliteal 
nerve impairment, and thrombosis, to include as due to the 
service-connected right hip disorder, is denied.

Service connection for a left wrist disorder, also claimed as 
a cyst of the left hand, is denied.


An increased disability evaluation for the service-connected 
right hip disorder is denied. 


REMAND

As noted in the Introduction at the beginning of this 
decision, in the October 2004 hearing the veteran raised the 
issue of entitlement to an increased disability evaluation 
for his service-connected psychiatric disorder, major 
depression.  The RO has not adjudicated this issue and it is 
not properly before the Board at this time.  This issue is 
referred to the RO for action deemed appropriate.  However, 
the issue of TDIU is inextricably intertwined with the issue 
of rating the veteran's service-connected psychiatric 
disability.  Therefore, the issue of TDIU must be 
readjudicated by the RO once action has been taken on the 
veteran's claim for an increased rating for his psychiatric 
disorder.  

Accordingly, the case is remanded for the following 
development:

Following appropriate action on the 
referred issue of entitlement to an 
increased rating for a service-connected 
psychiatric disorder, the RO must 
readjudicate the veteran's claim for TDIU 
in light of any changes in rating 
resulting from adjudication of the 
increased rating claim.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been pending at the RO since 1993.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


